Roberts, Chief Justice.
The indictment charges that the defendant did “keep and exhibit ” a gaming bank called monte for the purpose of gaming. It was excepted to as being double, inasmuch as the code makes it penal to “keep or exhibit” such a gaming table. The court overruled the exception.
On the trial the same defense was attempted to be made by introducing an expert who stated that keeping and exhibiting monte were different things entirely; and by way of explaining the difference said that “a man means by keeping a gaming bank turning up the deuce,” and “by exhibiting a gaming bank the keeping of the same for the purpose of securing betters.” It does not follow, however, that the legislature designed to make such a distinction in the use of the words “keep or exhibit.” They have not sought to keep up with the terms of art known peculiarly to adepts and experts in gaming. FTor have courts and juries practically adopted such a construction of the terms of the law.
Justice Willie stated the legal proposition as applicable to this case very briefly and clearly in the case of Phillips v. The State, 29 Tex., 233:
“The indictment charges conjunctively acts constituting the offense which are stated disjunctively in the statute. This is always proper and allowable where a statute makes two or more distinct acts, connected with the same transaction, indictable, each one of which may be considered as representing a stage in the same offense.”
*521Such is the legal meaning and relation of the words keep and exhibit, when applied to a monte bank kept or exhibited for the purpose of gaming. Other points need not be noticed.
Aeeirmed.